Citation Nr: 1143836	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred during hospital treatment on June 25, 2009.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to August 1998, and from August 1999 to March 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 determination by Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (NFSG VHS) in Gainesville, Florida.

This Veteran's appeal in this case was certified to the Board in January 2010, and the Board acknowledged receipt of the case in February 2010.  Notification of this was provided to the Veteran in letters dated in January and February 2010, respectively.  

In July 2010, the Veteran contacted the Outpatient clinic in Jacksonville, Florida to state that he had again sought private treatment in July 2010 with similar symptoms.  Subsequently, his Ear, Nose, and Throat doctor told him that he had a cholesteatoma in his right ear which needed to be surgically removed.  A copy of the letter was provided to the Board.  In July 2010, the Veteran wrote the Board essentially giving the same details but adding that a nurse at the Gainesville, Florida VA Hospital had documentation proving the emergency visits were justified and should be covered by VA.  These letters were received by the Board outside the 90 day limit provided in the regulations for admission of additional evidence absence good cause.  See 38 C.F.R. § 20.1304 (2011).  The Veteran has made no argument as to why good cause is shown for the late submission.  Moreover, it is not clear that the treatment referenced in these letters has any bearing on the present case, as it, and the diagnoses referenced, occurred more than a year following the treatment that is at issue in the present case.  The Board declines therefore to accept this evidence and it is referred to the Agency of Original Jurisdiction for any action deemed necessary.

In July 2011, the Veteran's representative submitted a memorandum requesting to withdraw as the Veteran's representative without further action on its part.  As the Veteran's appeal had been certified to the Board in January 2010, and the representative's request for withdrawal was made beyond the 90 days allowed for such action under 38 C.F.R. § 20.1304, the Board notified the representative in a letter dated in October 2011 that a motion to the Board requesting withdrawal was required.  The representative was given 30 days to respond, after which the Board would assume the representative would continue to represent the Veteran and the Board would resume its review of the case.  No response to the October 2011 letter has been received.


FINDINGS OF FACT

1.  The Veteran is service-connected for right ear hearing loss, evaluated as zero percent disabling.  

2.  The medical evidence shows that the Veteran was admitted to the emergency room of the Memorial Hospital in Jacksonville, Florida on June 25, 2009 with complaints of pain on the top of his head and right earache with onset two days prior.

3.  The care in question is not shown to have been authorized before the Veteran was admitted on June 25, 2009.

4.  The treatment is not shown to have been emergent, i.e., it was not for such a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred during hospital treatment on June 25, 2009 have not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

The Veteran was sent a letter in December 2009 which informed him of the enactment of the VCAA.  This letter notified the Veteran of the information necessary to substantiate his claim and afforded him the opportunity to present information and evidence in support of his claim.  In addition, this letter informed him of the Veteran's responsibility to notify VA of non-VA emergency care and of the prudent layperson definition of emergency care.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim, as indicated below.

The Veteran is service-connected for right ear hearing loss, which is evaluated as zero percent disabling.  

The evidence of record includes VA treatment records dated in June and July 2009 which show that prior to his admission for un-authorized treatment at a private facility on June 25, 2009, the Veteran was seen for follow up for various conditions.  On June 3, he reported temple headaches occurring 1-2 times per month, for one month, and lasting 30 minutes before resolving without medication.  On June 15, he complained of being unable to gain weight.  Prescribed medications, diet, and other issues were discussed.  No complaints or findings of ear abnormalities or pain were observed or discussed.  He was to return to the clinic in six months for laboratory tests and to follow-up as needed.

Following admission for private treatment on June 25, 2009, an entry dated June 26 reflects that he had sought emergency treatment for ear pain.  The Veteran reported he had undergone computed tomography (CT) scan, which showed a large build-up of wax in the right ear.  Attempts to flush out the ear were not successful.  The Veteran reported he had had surgery on this ear in 2003 and in the past wax accumulation had to be vacuumed out.  

Treatment records from the emergency room at Memorial Hospital in Jackson show that the Veteran reported on June 25 with complaint of right sided sharp, constant head pain and an earache with onset on June 23, two days prior.  He denied vision changes and reported a history of right ear cyst removal.  Impaction was noted to be total and the tympanic membrane was not visualized.  A CT scan was done and showed negative results.  Right ear irrigation to remove wax was ordered.  Nursing notes reflect that multiple attempts to remove the wax were unsuccessful.  The Veteran was discharged as stable with a clinical impression of otalgia and with a referral to follow-up with a family care physician.  Vicodin was also prescribed.  

Initially, the Board notes that the Veteran does not dispute that the private treatment was not "authorized" by the VA.  Rather, the Veteran claims the private treatment should be reimbursed because he was in severe pain so bad that an hour drive or longer was not an option.  There were no VA emergency facilities immediately available to him.  

Here, the treatment in question may be related to his service-connected right ear disability.  However, as discussed below, the question of whether the Veteran's private treatment was related to a service-connected disability is irrelevant in this case.  Under 38 U.S.C. § 1728, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.

There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA. Eligible veterans are those receiving treatment for a service-connected disability. . . . Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

Based on the facts of this case, as well as the applicable laws and regulations, the Board finds the preponderance of the evidence is against payment or reimbursement for private medical care, whether reimbursed under § 1725 or § 1728.  This is because, although it could be argued that, under 38 U.S.C.A. § 1728, the treatment rendered may be related to the Veteran's service-connected right ear disability, the Veteran's private treatment received at Memorial Hospital in Jacksonville, Florida on June 25, 2009 was not medically emergent and, therefore, the claim must be denied whether applying § 1725 or § 1728.

In opinions proffered a Designee of the NFSG VHS Chief Medical Officer in July 2009 and a VA physician in October 2009, the June 25, 2009 private treatment at issue was determined to have not been rendered in a medical emergency of such nature that delay in care would have been hazardous to the Veteran's life and/or health.  In September 2009 letters sent to the hospital and emergency services, copies of which were provided to the Veteran, the NFSG VHS stated that reimbursement for non-VA emergency room care could be given only where VA facilities were not feasibly available.  In the present case, the treatment rendered the Veteran was non-emergent and, therefore, reimbursement could not be authorized. 

The Veteran argues that the condition under which he sought emergency treatment to on June 25, 2009 did in fact constitute an emergency.

In this case, the pertinent inquiry is whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 256, 264 (2009).  As noted above and for reasons explained below, the care the Veteran received on June 25, 2009 was determined to be non-emergent.

Records of treatment afforded the Veteran on June 25, 2009 show he presented with right sided sharp, constant head pain and an earache with onset on June 23, two days prior.  He denied vision changes and reported a history of right ear cyst removal.  A CT scan was done and showed negative results.  Right ear irrigation to remove wax was ordered.  Nursing notes reflect that multiple attempts to remove the wax were unsuccessful.  Clinical assessment was of acute right otalgia and headache.  However, although his ear was found to be totally impacted, he was not found to be in acute distress and no invasive procedures were performed.  He was discharged to home, as stable.  He was prescribed Vicodin and told to return for worsening symptoms and to follow-up with a family physician.  

The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Here, VA sought a medical opinion with regard to whether the circumstances constituted a medical emergency.  In two reviews in July and October 2009, a Chief Medical Officer or Designee and an M.D. opined that a medical emergency did not exist.  

The Veteran disagrees with this conclusion. The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his pain at the time of the medical care in June 2009 and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He is also competent to express his belief that his pain was of such severity that he required medical care.  However, to the extent that such symptoms constituted a medical emergency such that VA, the Board observes that no medical professional has indicated the Veteran's private medical treatment on June 25, 2009 was under emergent circumstances.  Indeed there is medical evidence to the contrary.  The Board has placed greater probative weight on the conclusions expressed by the VA health care providers who, after review of the Veteran's claims file and pertinent medical records, concluded that his situation did not constitute a medical emergency.  

The Board has considered the Veteran's statements as well as his medical history at the time of the June 25, 2009 private treatment.  The Board has also considered the Veteran's statements as to his state of mind at the time services were rendered.  However, after considering the totality of the circumstances, the Board finds that a prudent layperson would not consider the situation emergent.

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred during hospital treatment on June 25, 2009 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


